DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/3/21 has been entered.
 					Response to Amendment
	Applicant’s amendment of 9/3/21 does not render the application allowable.
Remarks
	Applicant has amended claims 1, 6, 7, 11, 15, cancelled claims 3-5 and 12-14, and added new claims 17-20.  Claims 1-2, 6-11, and 13-20 are pending in the application and are considered on their merits below.
Status of Objections and Rejections
	All rejections from the previous office action are withdrawn and modified to reflect changes by Applicant’s amendments.
Claim Interpretation
	Regarding claim 18, line 4 recites “[a photoelectric conversion layer]…consisting essentially of…” For the purposes of searching for and applying prior art under 35 USC 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising.  As these basic and novel 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Udaka (US 20150311445) in view of Zambounis (US 5725651) and further in view of Morse (Boron Subphthalocyanines as Organic Electronic Materials).
As to claims 1 and 2, Udaka is directed to a photoelectric conversion element (paragraph 0001 and Figure 1), comprising:
A first electrode and a second electrode facing each other (lower electrode, 12 and upper electrode, 14); and
A photoelectric conversion layer between the first and second electrodes (organic layer 13 between 12 and 14), and including a first quinacridone derivative and second quinacridone derivative (13 is a combination of A, B, and C1 which comprises/includes a quinacridone derivative; paragraph 0034).  (Ukada; 13 is a combination of A, B, and C1 which comprises/includes a quinacridone derivative; paragraph 0034) where when instant n1=n2=0, formula 3 is quinacridone, which is taught by Ukada (paragraph 0034-0035)
Udaka teaches quinacridone derivatives, including methyl substituted quinacridone derivatives (see paragraph 0033) but fails to teach a quinacridone derivative of Formula I.
Zambounis is directed to mono-alkyl quinacridone materials for use in solar devices (column 1, lines 15-37) and teaches the specific Formula I of the instant claim when m1=m2=0 and R3 is methyl (see compound of column 2, line 25) which has high photoconductivity and is beneficial for use in solar cells (column 1, lines 32-36).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the quinacridone derivative of Zambounis in the device of Udaka given its 
Udaka teaches the photoelectric conversion layer comprising compounds A, B, and C1 wherein A, B, and C1 comprise a quinacridone derivative and a subphthalocyanine derivative (paragraph 0035).  
Modified Udaka fails to teach the subphthalocyanine derivative as represented by instant formula (2), specifically BsubPC.
Morse is directed to the use of BsubPC as a functional material of organic photovoltaic devices (abstract) given their unique properties which make them ideal organic semiconductors (Introduction).
Therefore, it would have been within purview of a skilled artisan at the time the invention was filed to utilize BsubPC as the subphthalocyanine derivative in the organic layer of modified Udaka with a reasonable expectation of success, as BsubPC is recognized as an ideal organic semiconductor as taught by Morse.
Regarding the limitation of a ratio of first and second quinacridone derivatives to subphthalocyanine derivate being 25:75 to 50:50, the prior art teaches ratios of the conversion layer/quinacridone derivative in the layer (paragraph 0036 and Figure 2) but does not specify which type of ratios.  However, a skilled artisan would have found it within purview to rely on any type of ratio, including volume and therefore the volume ratio of the instant claim is met by the prior art teaching (specifically by r2 of Figure 2 which teaches a 50:50 ratio).  When, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is met if one of them is in the prior art (see MPEP 2131.03).
Regarding claim 6, the prior art teaches ratios of the conversion layer/quinacridone derivative in the layer (paragraph 0036 and Figure 2) but does not specify which type of ratios.  However, a skilled prima facie case of obviousness exists.
	As to claim 7, Udaka is directed to a solid-state imagine device (abstract) provided with pixels each including one or a plurality of organic photoelectric converters, each of the organic converters comprising: 
First and second electrodes facing each other (12 and 14); and
A photoelectric conversion layer between the first and second electrodes (layer 13 between 12 and 14), and including a first quinacridone derivative and second quinacridone derivative (13 is a combination of A, B, and C1 which comprises/includes a quinacridone derivative; paragraph 0034).  (Ukada; 13 is a combination of A, B, and C1 which comprises/includes a quinacridone derivative; paragraph 0034) where when instant n1=n2=0, formula 3 is quinacridone, which is taught by Ukada (paragraph 0034-0035)
Udaka teaches quinacridone derivatives, including methyl substituted quinacridone derivatives (see paragraph 0033) but fails to teach a quinacridone derivative of Formula I.
Zambounis is directed to mono-alkyl quinacridone materials for use in solar devices (column 1, lines 15-37) and teaches the specific Formula I of the instant claim when m1=m2=0 and R3 is methyl (see compound of column 2, line 25) which has high photoconductivity and is beneficial for use in solar cells (column 1, lines 32-36).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the quinacridone derivative of Zambounis in the device of Udaka given its high photoconductivity, as taught by Zambounis.  The Examiner further notes that the Udaka reference is not wholly concerned with the specificity of the quinacridone structure and therefore a skilled artisan 
Regarding the limitation of a ratio of first and second quinacridone derivatives to subphthalocyanine derivate being 25:75 to 50:50, the prior art teaches ratios of the conversion layer/quinacridone derivative in the layer (paragraph 0036 and Figure 2) but does not specify which type of ratios.  However, a skilled artisan would have found it within purview to rely on any type of ratio, including volume and therefore the volume ratio of the instant claim is met by the prior art teaching (specifically by r2 of Figure 2 which teaches a 50:50 ratio).  When, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is met if one of them is in the prior art (see MPEP 2131.03).

Regarding claim 8, the prior art teaches the organic photoelectric converter(s) and one or a plurality of inorganic photoelectric converters that performs photoelectric conversion in a wavelength region different from a wavelength region of the organic photoelectric converters are stacked in each of the pixels (paragraph 0027 teaches inorganic semiconductor being laminated along vertical direction in one pixel).
Regarding claim 9, the prior art teaches the inorganic PE converter being formed to be embedded in the semiconductor substrate (paragraph 0029 teaches inorganic buried in substrate, 11), and the organic PE converter being formed on a first surface side of the semiconductor substrate (13 is formed on surface of 11).
Regarding claim 10, the prior art teaches the organic photoelectric converter having red, green, and blue light required for pixel pickup (paragraph 0041), while the prior art isn’t specific as to the RGB being organic or inorganic, a skilled artisan would have been motivated to select a desired R/G/B to the desired material to achieve the desired pickup, with a reasonable expectation of success.

Modified Udaka fails to teach the subphthalocyanine derivative as represented by instant formula (2), specifically BsubPC.
Morse is directed to the use of BsubPC as a functional material of organic photovoltaic devices (abstract) given their unique properties which make them ideal organic semiconductors (Introduction).
Therefore, it would have been within purview of a skilled artisan at the time the invention was filed to utilize BsubPC as the subphthalocyanine derivative in the organic layer of modified Udaka with a reasonable expectation of success, as BsubPC is recognized as an ideal organic semiconductor as taught by Morse.
Udaka teaches the photoelectric conversion layer comprising compounds A, B, and C1 wherein A, B, and C1 comprise a quinacridone derivative and a subphthalocyanine derivative (paragraph 0035).  
Modified Udaka fails to teach the subphthalocyanine derivative as represented by instant formula (2), specifically BsubPC.
Morse is directed to the use of BsubPC as a functional material of organic photovoltaic devices (abstract) given their unique properties which make them ideal organic semiconductors (Introduction).
Therefore, it would have been within purview of a skilled artisan at the time the invention was filed to utilize BsubPC as the subphthalocyanine derivative in the organic layer of modified Udaka with a reasonable expectation of success, as BsubPC is recognized as an ideal organic semiconductor as taught by Morse.
Regarding claim 15, the prior art teaches ratios of the conversion layer/quinacridone derivative in the layer (paragraph 0036) but does not specify which type of ratios.  However, a skilled artisan would have found it within purview to rely on any type of ratio, including volume and therefore the volume prima facie case of obviousness exists.
Regarding claim 16, the prior art meets the structural limitations of the instant claim and teaches the same materials as instantly required.  Therefore, the responsivity/characteristic is held to be substantially identical between the prior art and the instant device (see MPEP 2112.02 (l)).
Claim 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Udaka (US 20150311445) in view of Zambounis (US 5725651).
 As to claim 18, Udaka is directed to a photoelectric conversion element (paragraph 0001 and Figure 1), comprising:
A first electrode and a second electrode facing each other (lower electrode, 12 and upper electrode, 14); and
A photoelectric conversion layer between the first and second electrodes (organic layer 13 between 12 and 14), and comprising a quinacridone derivative (Ukada; 13 is a combination of A, B, and C1 which comprises/includes a quinacridone derivative; paragraph 0034) where when instant n1=n2=0, formula 3 is quinacridone, which is taught by Ukada (paragraph 0034-0035)
Udaka teaches quinacridone derivatives, including methyl substituted quinacridone derivatives (see paragraph 0033) but fails to teach a quinacridone derivative of Formula I.
Zambounis is directed to mono-alkyl quinacridone materials for use in solar devices (column 1, lines 15-37) and teaches the specific Formula I of the instant claim when m1=m2=0 and R3 is methyl (see compound of column 2, line 25) which has high photoconductivity and is beneficial for use in solar cells (column 1, lines 32-36).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the quinacridone derivative of Zambounis in the device of Udaka given its 
Regarding claim 20, Udaka teaches ratios of the conversion layer/quinacridone derivative in the layer (paragraph 0036 and Figure 2) but does not specify which type of ratios.  However, a skilled artisan would have found it within purview to rely on any type of ratio, including volume and therefore the volume ratio of the instant claim is met by the prior art teaching (specifically by r2 of Figure 2 which teaches a 50:50 ratio).  When, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is met if one of them is in the prior art (see MPEP 2131.03).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Udaka (US 20150311445) in view of Zambounis (US 5725651) as applied to claim 18 above, and further in view of Morse (Boron Subphthalocyanines as Organic Electronic Materials)
Regarding claim 19, Applicant is directed above for a full discussion of modified Udaka as applied to claim 18. Udaka teaches the photoelectric conversion layer comprising compounds A, B, and C1 wherein A, B, and C1 comprise a quinacridone derivative and a subphthalocyanine derivative (paragraph 0035).  
Modified Udaka fails to teach the subphthalocyanine derivative as represented by instant formula (2), specifically BsubPC.
Morse is directed to the use of BsubPC as a functional material of organic photovoltaic devices (abstract) given their unique properties which make them ideal organic semiconductors (Introduction).
Therefore, it would have been within purview of a skilled artisan at the time the invention was filed to utilize BsubPC as the subphthalocyanine derivative in the organic layer of modified Udaka with a .
Response to Arguments
Applicant's arguments filed 9/3/21 have been fully considered but they are not persuasive.
Applicant argues that Udaka teaches away from the claimed ratio range of 25:75 to 50:50 by teaching results that show spot inhibition for systems that have a lower concentration of SubPC (pages 9-11).
	The Examiner respectfully disagrees.  Udaka’s r2 of Figure 2 clearly shows a 50:50 ratio and therefore the prior art rejection is valid.
	Applicant argues that Zambounis and Morse do not cure the ratio deficiency, however the Examiner notes that the Udaka references teaches a ratio that is within the claimed range and therefore, the limitation is taught by the primary reference and Zambounis and Morse are not relied upon to teach this feature.
	Applicant argues that newly added claims are not taught by the prior art.
	The Examiner respectfully disagrees.  The transition phrase “consisting essentially of” limits the scope of a claim to the specified materials that those that “do not materially affect the basic and novel characteristics and for the purpose of searching and applying art, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, consisting essentially of will be construed as comprising.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270.  The examiner can normally be reached on Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHANNON M GARDNER/               Primary Examiner, Art Unit 1726